DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter (2007/0271823) in view of Fuerst, JR et al. (2017/0347754—hereinafter, Fuerst).
Regarding claim 1, Meschter discloses  an apparatus/method of manufacturing an article of footwear (par [0006] and fig.1), comprising: forming a piece of upper material (41, par [0029) including a ribbon structure (42, 43-45, par [0031]) formed by a plurality of ribbon sections, the piece of upper material having a shape configured to form an upper for an article of footwear (fig.1).  But does not disclose mounting the piece of upper material onto a last.  Fuerst teaches another method of making a footwear article fig.1 shows an upper mounting on the last.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide a last to allow the upper mounting on the last for Meschter as taught by Fuerst in order to provide a shape for making a footwear article. 
Furthermore, Fuerst discloses drawing peripheral edges of the upper material toward one another at the bottom of the last (fig.1) by performing a string lasting process including: threading a lasting string through a plurality of ribbon loops extending from a peripheral region of the piece of upper material (fig.6); pulling the lasting string to produce tension in the lasting string and tighten the piece of upper material around the last (fig.1 of Fuerst); and fixedly attaching a sole structure (fig.1 of Meschter) to the piece of upper material.
Regarding claims 2-3, Meschter further discloses the method of claim 1, wherein forming the piece of upper material includes fixedly attaching the plurality of ribbon loops to the peripheral region of the upper (fig.1); wherein fixedly attaching plurality of ribbon loops to the peripheral region of the upper includes attaching separate ribbon loops to the peripheral region of the piece of upper material with embroidery stitching (bonding threads 42 and base layer 41 together by stitched, par [0056]).
Regarding claims 4-5, Meschter further discloses the method of claim 1, wherein forming the piece of upper material includes forming one or more of the plurality of ribbon loops from end portions of the ribbon sections forming the ribbon structure (see at least fig.4); wherein forming at least one of the plurality of ribbon loops includes folding a ribbon section such that the ribbon section has a first end, a second end, a first flat surface, and a second flat surface opposite the first flat surface and, at the first end of the ribbon loop, the second flat surface of the ribbon section faces the piece of upper material and, at the second end of the ribbon loop, the first flat surface of the ribbon section faces the piece of upper material (see all figures).
Regarding claims 6, Meschter further discloses wherein fixedly attaching the sole structure to the piece of upper material includes selectively securing peripheral portions of the sole structure and upper material such that a portion of each ribbon loop remains unattached to the sole structure (fig.1); further including removing the lasting string after fixedly attaching the sole structure to the piece of upper material (see the combination of Meschter and Fuerst).
Regarding claim 8, the method of claim 1, wherein the plurality of ribbon loops extend beyond an outer peripheral edge of the piece of upper material; and wherein pulling the lasting string further comprises pulling the outer peripheral edge of the piece of upper material inwards when the lasting string is pulled to tighten the piece of upper material around the last (see the combination of Meschter and Fuerst).


Regarding claims 9, 15, Meschter discloses an apparatus/ method of manufacturing an article of footwear (42, 43-45, par [0031]), comprising: forming a piece of upper material (41) including an embroidered peripheral portion (70) and a plurality of embroidered loops extending from the embroidered peripheral portion (42), the piece of upper material having a shape configured to form an upper for the article of footwear (fig.10A-10B). But does not disclose mounting the piece of upper material onto a last.  Fuerst teaches another method of making a footwear article fig.1 shows an upper mounting on the last.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide a last to allow the upper mounting on the last for Meschter as taught by Fuerst in order to provide a shape for making a footwear article.  Notes: par [0164] of the original specification states that the upper can be attached to a sole or a strobel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to attach the upper to the sole as fig.1, such modification would be considered a mere design choice involves routine skill in the art.
Furthermore, drawing peripheral edges of the piece of upper material toward one another at the bottom of the last by performing a string lasting process including: threading a lasting string through the plurality of embroidered loops; and pulling the lasting string to produce tension in the lasting string and tighten the piece of upper material around the last (see the combination of Meschter and Fuerst); and fixedly attaching the embroidered peripheral portion of the piece of upper material to a sole structure (see fig.10B of Meschter).
Regarding claims 10-12, Meschter further discloses the method of claim 9, wherein the piece of upper material comprises a ribbon structure formed by a plurality of ribbon sections (fig.10B); wherein a portion of the ribbon structure extends into the embroidered peripheral portion; and forming the piece of upper material includes embroidering ends of ribbon sections of the plurality of ribbon sections that extend into the embroidered peripheral portion (fig.10A); further comprising embroidering overlapping ribbon sections of the plurality of ribbon sections of the ribbon structure to one another (fig.10A).
Regarding claim 13, Meschter further discloses the method of claim 9, wherein fixedly attaching the piece of upper material to the sole structure includes selectively securing peripheral portions of the sole structure and the piece of upper material such that a portion of each of the plurality of embroidered loops remains unattached to the sole structure (see all figures); further including removing the lasting string after fixedly attaching the piece of upper material to the sole structure (fig.1).
Regarding claim 16, Meschter further discloses the method of claim 15, wherein the method includes forming the plurality of ribbon loops from end portions of the plurality of ribbon sections forming the ribbon structure (fig.1); the method further comprising attaching separate ribbon loops to the peripheral region of the upper with embroidery stitching to form the plurality of ribbon loops (fig.1 and bonding threads 42 and base layer 41 together by stitched, par [0056]); 
Regarding claim 18, Meschter further discloses the method of claim 15, wherein fixedly attaching the strobel to the upper includes leaving a portion of each ribbon loop of the plurality of ribbon loops unattached to the strobel (see figures).
Rgarding claims 19-20, Meschter further discloses the method of claim 15, the method further comprises attaching a sole structure to the upper having the strobel already attached (fig.1); further comprising removing the lasting string after fixedly attaching the upper to the strobel and before attaching the sole structure (fig.1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732